DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for use in optical imaging.  Independent claim 1 identifies the uniquely distinct feature “determining a rough adjustment required to maintain a sample held by a rotatory positioner at approximately a center of the rotary positioner where the sample is arranged to be observed repeatedly using an optical instrument when the rotatory positioner rotates the sample at multiple angles, wherein the sample is arranged to be observed using the optical instrument in an optimal position, and the optimal position is within both a depth of field and a field of view of the optical instrument; and repeating steps of a dynamic regulation process for obtaining a plurality of optical images of the sample from different angles, the dynamic regulation process including: controlling the rotatory positioner by adopting the required rough adjustment to rotate the sample with a first movement to a predetermined angle, wherein the first movement includes a rotational movement about a rotation axis; capturing a first image of the sample upon a completion of the first movement of the sample; determining, based on image processing of the first image, an intermediate position of the sample upon a completion of the first movement of the sample about the rotation axis, the rotation axis being orthogonal to a direction from which the sample is arranged to be observed using the optical instrument, the sample having a three dimensional position including an X-direction, a Y-direction, and a Z-direction; determining, based on image processing of the first image, an offset distance between the intermediate position and the optimal position along the X-direction, the Y-direction, and the Z-direction of the three dimensional position of the sample, wherein the offset distance is caused by rotating the sample based on the rough adjustment; moving the rotatory positioner thereby moving the sample from the intermediate position to the optimal position with a second movement to reduce the offset distance, wherein the second movement includes translational movement in at least two axial directions, and wherein the second movement from the intermediate position to the optimal position is arranged to provide two degrees of freedom; and capturing and storing a second image as one of the plurality of optical images of the sample being observed from the predetermined angle." 
Independent claim 34 identifies the uniquely distinct feature “an optical instrument arranged to observe a sample positioned in an optimal position, wherein the optimal position is within both a depth of field and a field of view of the optical instrument; a sample holding stage having a rotatory positioner arranged to hold the sample, wherein the sample is arranged to be observed repeatedly using the optical instrument when the rotatory positioner rotates the sample at multiple angles; and a controller arranged to determine a rough adjustment required to maintain the sample at approximately a center of the rotary positioner, where the controller is further arranged to control the optical instrument and the rotatory positioner based on a dynamic regulation process so as to obtain a plurality of optical images of the sample from different angles by performing a dynamic regulation process, where the dynamic regulation process includes: controlling the rotatory positioner by adopting the required rough adjustment to rotate the sample with a first movement to a predetermined angle, wherein the first movement includes a rotational movement about a rotation axis; capturing a first image of the sample upon a completion of the first movement of the sample; determining, based on image processing of the first image, an intermediate position of the sample upon a completion of the first movement of the sample about the rotation axis, the rotation axis being orthogonal to a direction from which the sample is arranged to be observed using the optical instrument, the sample having a three dimensional position including an X-direction, a Y-direction, and a Z- direction; determining, based on image processing of the first image, an offset distance between the intermediate position and the optimal position along the X-direction, the Y-direction, and the Z-direction of the three dimensional position of the sample, wherein the offset distance is caused by rotating the sample based on the rough adjustment; moving the rotatory positioner thereby moving the sample from the intermediate position to the optimal position with a second movement to reduce the offset distance, wherein the second movement includes a translational movement in at least two axial directions, and wherein the second movement from the intermediate position to the optimal position is arranged to provide two degrees of freedom; and capturing and storing a second image as one of the plurality of optical images of the sample being observed from the predetermined angle." 
The closest prior arts, Nakano et al. (US 2017/0205614 A1) and Lippert et al. (US 2015/0153560 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAT C CHIO/Primary Examiner, Art Unit 2486